Title: From John Adams to Christian Lotter, 10 June 1785
From: Adams, John
To: Lotter, Christian


          
            Sir,
            Bath. Hotel. Westminster. 10th. June. 1785.
          
          I am sorry to have given Mr: or Made: Dumas any trouble about my little affairs at the Hotel. Their friendship for me would have induced them to take the trouble upon them; but, as it is not necessary, I am sorry I ever hinted to Mr: Dumas any thing about overseeing the packing of my books &c: &c:— But I have written to him & Mr: Willinks that you are to come over with the things. Mr. Willinks will employ Packers to assist you in the business, and I hope for my things as soon as possible, being in great want of them—
          I am in haste, / yrs:
          
            J: A.
          
        